Citation Nr: 0514150	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  04-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for 
irritable bowel syndrome.

2.  Whether new and material evidence was received to reopen 
a claim for service connection for a fungal infection of the 
skin, a psychiatric disorder to include post traumatic stress 
disorder (PTSD), a memory loss disorder, a respiratory 
disability, and bilateral hearing loss.


REPRESENTATION

Veteran represented by:	 New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1990 to 
December 1993.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1, 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), of which the 
veteran was notified by a November 5, 2002 letter.  That 
decision, in the form of a Supplemental Statement of the Case 
(SSOC), granted service connection for irritable bowel 
syndrome, awarding a noncompensable rating effective December 
2, 1993.  That SSOC also purportedly denied service 
connection for a fungal infection of the skin, a psychiatric 
disability to include PTSD, a memory loss disorder, a 
respiratory disability, and bilateral hearing loss, despite 
the denial of those issues by a February 2000 Board decision.  
The veteran's representative disagreed with the denials of 
service connection, but no Statement of the Case has yet been 
issued.

The Board notes that in February 2000 and April 2003, the 
Board remanded the issue of whether a timely substantive 
appeal had been submitted to an August 1994 rating decision 
denying service connection for hearing loss.  The remands 
directed the RO to issue a rating decision on the issue.  In 
accordance with a deferred rating decision dated in November 
2003, the RO advised the veteran that his substantive appeal 
was not timely filed with respect to the August 1994 rating 
decision denying service connection for hearing loss.  The 
letter also advised the veteran regarding the improper 
issuance of the November 2002 SSOC on the issues previously 
denied by the February 2000 Board decision.  The letter 
included appellate rights.  The veteran's representative 
submitted a notice of disagreement limited to the issues 
pertaining to service connection.  No disagreement pertaining 
to the timeliness of the substantive appeal was received.  
Thus, the Board lacks jurisdiction over this issue, and the 
only issues properly before the Board are those listed on the 
cover page of this decision.  See 38 C.F.R. §§ 20.200, 
20.302(b), 20.1103.

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the veteran's part.


REMAND

With respect to the veteran's claim for an increased 
disability rating for irritable bowel syndrome, in his 
December 2003 substantive appeal, the veteran specifically 
argued that the most recent November 2002 examination did 
provide an adequate evaluation of his service connected 
disability, and that his symptoms had worsened.  The veteran 
specifically requested that a new examination be scheduled.  
VA's General Counsel has indicated that when it is asserted 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  
Consequently, the Board concludes that it must remand this 
case to accord the veteran a new examination.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.
 
With respect to the veteran's claims for service connection 
for a fungal infection, a psychiatric disorder to include 
PTSD, a memory loss disorder, a respiratory disability, and 
bilateral hearing loss, the Board finds that a remand for 
issuance of a Statement of the Case is necessary.  

In February 2000 the Board remanded the irritable bowel 
issue, but denied the veteran's claims for service connection 
for a fungal infection, a psychiatric disorder to include 
PTSD, a memory loss disorder, a respiratory disability, and 
bilateral hearing loss.  The veteran was notified of that 
decision and did not appeal, and the February 2000 Board 
decision is final.  38 C.F.R. § 20.1100 (2004); see also 
38 U.S.C.A. § 7266.  

In May 2000, presumably in response to the request for 
information on remand, the veteran submitted additional 
evidence.  In November 2002, the Tiger Team, a special 
processing unit of the Cleveland RO, erroneously issued an 
SSOC on all of the issues decided in the Board's February 
2000 decision.  The cover letter to the November 2002 SSOC 
advised the veteran that the SSOC was a decision and notified 
him of his appellate rights.  The veteran, through his 
representative, appealed this "decision" on the service 
connection issues.

Once the Board renders a decision on an issue, the RO cannot 
readjudicate that issue in the absence of new and material 
evidence.  See 38 U.S.C.A. § 5108, 7105.  Clearly, the 
issuance of an SSOC on issues finally decided by the Board 
was erroneous.  This error was further compounded by the 
notice letter attached to the November 2002 SSOC that 
provided appellate rights for the "decision."  This letter 
did not limit those rights only to the irritable bowel 
syndrome issue, the only issue properly decided by the SSOC.  
In light of the above, the Tiger Team essentially "decided" 
the service connection claims on the basis of evidence 
received after the February 2000 Board decision.  Thus, the 
"decisions" on those issues cannot be deemed void, nor are 
they rendered such by the Tiger Team's failure to phrase the 
issues in the terms of whether new and material evidence had 
been submitted.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Thus, due to the additional evidence received after the 
February 2000 Board decision, the Board construes the 
November 2002 SSOC to be a decision on whether the claims for 
service connection for these disabilities are reopened.  In 
June 2003 the veteran's representative filed a notice of 
disagreement appealing all of the issues listed on the 
November 2002 SSOC.  

Because the veteran filed a timely notice of disagreement 
under 38 U.S.C.A. 
§ 7105, appellate review of the November 2002 "decision" 
was properly initiated, and the RO was then obligated to 
furnish him a Statement of the Case with respect to the 
fungal infection, psychiatric disorder, memory loss disorder, 
respiratory disability, and bilateral hearing loss claims.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
the Board is required to remand these issues to the RO for 
the issuance of a Statement of the Case.  After the RO has 
issued the Statement of the Case, the claims should be 
returned to the Board only if the veteran perfects the appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).

As a final matter, the Board notes that due to the confusing 
and erroneous procedural history of the new and material 
evidence claims, the veteran has not been provided notice 
pursuant to the Veterans Claims Assistance Act of 2000 with 
regard to the need for new and material evidence to be 
submitted to reopen the claims for service connection for a 
fungal infection of the skin, a psychiatric disorder to 
include PTSD, a memory loss disorder, a respiratory 
disability, and bilateral hearing loss.  Thus, prior to the 
issuance of the Statement of the Case, proper VCAA notice 
should be provided with respect to these claims.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) with 
respect to the issues of whether new and 
material evidence has been submitted to 
reopen the claims for service connection 
for a fungal infection of the skin, a 
psychiatric disorder to include PTSD, a 
memory loss disorder, a respiratory 
disability, and bilateral hearing loss, are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a Statement of the Case on the 
issues of whether new and material evidence 
has been submitted to reopen the claims for 
service connection for a fungal infection 
of the skin, a psychiatric disorder to 
include PTSD, a memory loss disorder, a 
respiratory disability, and bilateral 
hearing loss, so that the veteran may have 
the opportunity to complete an appeal on 
these issues (if he so desires) by filing a 
timely substantive appeal.

3.  The veteran should be afforded a VA 
gastrointestinal examination to assess the 
current severity of his irritable bowel 
syndrome.  The claims folder should be made 
available to and reviewed by the examiner 
and the claims folder should be made 
available to and reviewed by the examiners.  
All indicated tests and diagnostic studies 
should be performed.  Descriptions of the 
veteran's symptoms  should include 
frequency, duration, and severity of the 
symptoms. 

4.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should 
readjudicate the increased rating claim.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration for any issue for which a 
timely substantive appeal has been submitted.  The Board 
intimates no opinion as to the ultimate outcome of this 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



